Case: l:l?-cv-OOZQB-KLL Doc #: 51 Filed: 10122/18 Page: 1 of 3 PAGEID #: 1127

UNITED STATES DISTRICT COUR'I`

soUTHERN merch or onto z MM
wEsTERN DIvlsloN t %‘*‘

/O /~L 5 07

TERRY COLLETT, : Case No. l:l?-cv-295

Plaintiff,

Magistrate Judge Litkovitz

vs.
HAM]LTON COUNTY, OHIO MOTION TO FILE EXHIBIT
et al. : UNDER SEAL

Defendants.

Now come Defendants, by and through counsel, and hereby move the Court to permit the
Eling of an exhibit under seal` m support of Defendants‘ Motion for Summary Judgment which' is

due on October 29, 2018, for the reasons more fully set forth' in the memorandum below.

MEMORAN'i)[M

The exhibit is a 17 page coniidential medical record of the Plaintifi”s emergency room
visit which is subject to the protective order issued by the Court. (Doc.19). The exhibit is
relevant to the Plaintifi’ s claimed injuries and the Defendant’s defenses as to the extent and
cause of same. The exhibit was used by Dr. Vincent D. Koenigsknecht in formulating his
opinions which are expressed in his Declaration and report

lt would be dit`licu]t for the Court to evaluate the legal arguments to be made in
Defendants’ Motion for Summary Judgment which are based on the facts set forth in this exhibit

or for a fact finder to navigate through this information if the information Was only subject to

 

